                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

THOMAS TANNER,                                     :
    Plaintiff,                                     :
                                                   :
       v.                                          :   Case No. 3:19cv1432(KAD)
                                                   :
FRANKIE CUEVAS, DDS, ET AL.,                       :
    Defendants.                                    :

                                   INITIAL REVIEW ORDER

Preliminary Statement

       Pro se Plaintiff, Thomas Tanner (“Tanner”), currently incarcerated at the MacDougall-

Walker Correctional Institution (“MacDougall-Walker”) brings this civil rights complaint against

Dr. Frankie Cuevas and Dental Assistant A. Duffy. He claims that the defendants have been

deliberately indifferent to his medical needs, specifically, his need for a new partial denture. For

the reasons set forth below, the complaint is dismissed in part.

Standard of Review

       Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

Allegations

       In August or September 2015, Dr. Cuevas repaired Tanner’s partial lower denture.

Compl., ECF No. 1, at 9 ¶ 7; Ex. A at 31. On November 24, 2015, Tanner’s partial lower

denture cracked and went down the toilet. Id.; Ex. A at 32. Dr. Cuevas instructed Tanner to fill

out a lost property form. Id. Prison officials did not approve Tanner’s request for a new partial

lower denture. Id. at 9 ¶ 7; Ex. A at 32.

       In September 2017, Tanner sent an inmate request to the Dental Department claiming that

he needed a new partial lower denture. Id. at 9 ¶ 8. On January 28, 2018, Tanner sent a second

inmate request to the Dental Department seeking a new partial lower denture. Id. ¶ 9. On

January 30, 2018, Albert Beuscher, DMD, examined Tanner because Tanner’s upper denture

needed to be adjusted. During the examination, Dr. Beuscher adjusted Tanner’s upper denture

and noted that two teeth, numbers 22 and 27, showed decay and needed to be filled. Id. During

the visit, Tanner informed Dr. Beuscher that his lower denture had been cracked since 2015, he

had been getting painful sores and he could not eat properly. Id. at 10 ¶ 9.


                                                 2
       On March 20, 2018, Dr. Cuevas examined Tanner and filled the cavities identified by Dr.

Beuscher. Id. ¶ 10; Ex. C at 36. When Tanner returned to his cell, he put his lower denture in,

but it did not fit properly due to the new fillings in teeth numbers 22 and 27. Id. That afternoon,

Dr. Cuevas adjusted the fillings so that the lower partial denture would fit properly. Id. At that

time, Dr. Cuevas allegedly stated that he would submit a request to have Tanner’s cracked lower

denture repaired. Id.

       On September 24, 2018, Tanner submitted an inmate request to the Dental Department

indicating that he needed to be seen by the dentist because his partial lower denture had broken.

Id. ¶ 11. On May 17, 2019, Tanner submitted an inmate request to the Dental Department

indicating that he needed a new partial lower denture and he considered it to be an urgent matter.

Compl. at 10 ¶ 12.

       On June 25, 2019, Tanner filed a grievance seeking to be seen by the dentist because he

needed a new partial lower denture. Id. ¶ 13; Ex. 4 at 19. On July 31, 2019, Dr. Cuevas

examined Tanner and noted that he was not wearing his lower partial denture. Id. at 11 ¶ 18; Ex.

4 at 19. Id. Tanner informed Dr. Cuevas that the partial lower denture had broken and that he

had sent the pieces of the denture to his family. Id. Tanner refused to request a family member

to mail the pieces of his partial lower denture to Dr. Cuevas to enable him to attempt to repair the

denture. Id. at 11-12 ¶ 18. Tanner believed that he was entitled to a new partial denture. Id. at

12 ¶ 18.

       On September 3, 2019, Dr. Cuevas informed Tanner that he had been approved to receive

a new partial lower denture and that he would be seen in the Dental Department when it was his

turn. Id. at 12 ¶ 22; Ex. 11 at 30. As of the filing of the complaint, Tanner had not received his


                                                 3
partial lower denture. Id. at 14 ¶ 29.

Discussion

        Tanner alleges that the defendants have been deliberately indifferent to his dental needs

in violation of the Eighth Amendment. For relief, Tanner seeks compensatory and punitive

damages and a declaration that the defendants violated and continue to violate his Eighth

Amendment rights. Id. at 14-15. The court construes his allegation that he will continue to be

irreparably injured until he receives a new partial lower denture as a request for injunctive relief.

Id. at 14 ¶ 29.

        Eleventh Amendment - Monetary Damages

        The Eleventh Amendment to the United States Constitution bars claims for monetary

damages against a state actor acting in his official capacity unless there is a waiver of this

immunity by statute or the state consents to suit. Kentucky v. Graham, 473 U.S. 159, 169 (1985).

There are no allegations that the State of Connecticut has consented to suit for claims brought

against the defendants. Furthermore, the passage of § 1983 was not intended to abrogate the

state’s immunity. See Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section 1983 does not

override a state’s Eleventh Amendment immunity). Thus, to the extent that Tanner seeks money

damages from the defendants in their official capacities, the request for relief is barred by the

Eleventh Amendment and is dismissed. See 28 U.S.C. § 1915A(b)(2).

        Eighth Amendment - Deliberate Indifference Dental Needs

        Tanner alleges that Dental Assistant Duffy and Dr. Cuevas were deliberately indifferent

to his serious dental need for a new partial lower denture. The Eighth Amendment prohibits

deliberate indifference by medical providers to an inmate’s serious medical and dental needs.


                                                  4
See Spavone v. New York State Dep't of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013) (“The

Eighth Amendment forbids deliberate indifference to serious medical needs of prisoners . . .

which includes needs for mental health care.”) (internal quotation marks and citations omitted);

Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir. 2000) (applying deliberate indifference

standard to dental treatment claim). To state a claim for deliberate indifference to a serious

dental or medical need, a plaintiff must meet a two-pronged test. Under the first prong, which is

an objective inquiry, the inmate’s medical need or condition must be “a serious one.” Brock v

Wright, 315 F.3d 158, 162 (2d Cir. 2003). The Second Circuit has observed that “dental

conditions, like other medical conditions, may be of varying severity.” Chance v. Armstrong, 143

F.3d 698, 702 (2d Cir. 1998). Factors relevant to the seriousness of a dental or medical condition

include whether “a reasonable doctor or patient would find [it] important and worthy of

comment,” whether the condition “significantly affects an individual's daily activities,” and

whether it causes “chronic and substantial pain.” Id.

       The second prong, the mens rea prong, is a subjective inquiry. Under this prong, the

plaintiff must allege that the medical staff member or prison official “act[ed] or fail[ed] to act

while actually aware of a substantial risk that serious inmate harm w[ould] result.” Spavone,

719 F.3d at 138 (internal quotation marks and citation omitted). Mere negligent conduct does

constitute deliberate indifference. See Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)

(“[R]ecklessness entails more than mere negligence; the risk of harm must be substantial and the

official's actions more than merely negligent.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir.

2003) (medical malpractice alone does not amount to deliberate indifference).

       Tanner asserts that as of September 24, 2018, his partial lower denture had broken


                                                  5
completely and was unusable. Compl. at 10 ¶ 11. In an inmate request submitted on May 17,

2019, Tanner indicating that he need for a new partial lower denture was urgent. Id. ¶ 12. In late

July 2019, Tanner submitted an inmate request to Supervisor Tawanna Furtick and an inmate

request to the Dental Department indicating that he was having difficulty chewing and that his

gums were sore because he did not have partial lower denture. Id. at 11 ¶¶ 16, 17. A dental

condition that causes pain and interferes with an inmate’s ability to eat may constitute a serious

dental need. See Chance, 143 F.3d at 703 (painful dental condition, deterioration of teeth or

inability to eat properly are factors that would indicate that a dental condition is a serious one);

Patterson v. Lichtenstein, No. 3:18-CV-2130 (MPS), 2019 WL 1596347, at *3 (D. Conn. Apr.

15, 2019) (inmate’s allegations that broken dental plate made it difficult for him to eat and had

caused canker sores on his gums constituted serious dental need).

       Tanner does not mention Dental Assistant Duffy in the body of the complaint. Thus, he

has not alleged that she was deliberately indifferent to his dental needs. Furthermore, even

though exhibits attached to the complaint reflect that Duffy responded to Tanner’s inmate

requests dated in September 2018 and January 2019, in which he claimed to need a new partial

lower denture, the requests do not include any complaints of sores or difficulties in chewing or

eating. See Compl. at Exs. 1-2. Nor does Tanner allege that he ever spoke to or met with Duffy

regarding his need for a new partial lower denture. Thus, Tanner has not alleged that Dental

Assistant Duffy was aware of a risk of serious harm to his health and ignored that risk of harm.

The Eighth Amendment claim against Dental Assistant Duffy is dismissed. See 28 U.S.C. §

1915A(b)(1).

       The fact that Dr. Cuevas responded to Tanner’s May and July 2019 inmate requests and


                                                  6
June 2019 grievance suggests that he could have been aware as early as May 17, 2019, that

Tanner no longer had a usable lower partial denture and that the lack of a lower denture was

interfering with his ability to eat and that by July 24, 2019, he was aware that Tanner was

suffering from painful gums and continued to be unable to eat. See Compl., Exs. 4, 6-8, 10 & C.

More than a month after Tanner filed his grievance on June 25, 2019, Dr. Cuevas examined him

and agreed to submit a request for approval to have a new partial denture fabricated for fourteen

teeth in Tanner’s lower jaw. See id., Exs. 4 & C.

       On September 3, 2019, Dr. Cuevas informed the plaintiff that the request that a new

partial lower denture be fabricated for him had been approved but that he would have to wait

until it was his turn to be seen regarding the fabrication of the new partial lower denture. See id.

at 12 ¶ 22. Tanner has alleged that he only had two teeth in his lower jaw,1 his gums had painful

sores, he had been having difficulty eating since the middle of May 2019 and that Dr. Cuevas did

not prescribe a soft food diet or medication for his sore gums. Given these facts, Dr. Cuevas’s

decision not to immediately schedule a date for the fabrication of the lower denture for Tanner

could constitute an unreasonable delay in treatment. Accordingly, the Eighth Amendment claim

of deliberate indifference to medical needs claim against Dr. Cuevas will proceed.

ORDERS

       The court enters the following orders:

       The request for money damages from the defendants in their official capacities is

dismissed pursuant to 28 U.S.C. § 1915A(b)(2). The Eighth Amendment claim of deliberate



       1 The record of Tanner’s dental visit with Dr. Cuevas on July 31, 2019 reflects that
Tanner required a denture to replace fourteen missing teeth in his lower jaw and that only tooth
number 27 and tooth number 22, were still intact. See id.; Ex. C at 38-39.
                                               7
indifference to dental needs against Dental Assistant Duffy in both her individual capacity and,

to the extent Tanner seeks declaratory and injunctive relief, in her official capacity is

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1). The Eighth Amendment deliberate

indifference to dental needs claim will proceed against Dr. Cuevas in his individual capacity and,

to the extent that Tanner seeks declaratory and injunctive relief, in his official capacity as well.

        (2)    On or before December 12, 2019, the Clerk shall prepare a summons form and

send an official capacity service packet to the U.S. Marshal’s Service. The U.S. Marshals Service

shall serve the summons, a copy of the complaint and this order on Dr. Frankie Cuevas in his

official capacity by delivering the necessary documents in person to the Office of the Attorney

General, 55 Elm Street, Hartford, CT 06141.

        (3)    On or before December 12, 2019, the Clerk shall verify the current work address

of Dr. Frankie Cuevas and mail a copy of the complaint, this order, and a waiver of service of

process request packet to defendant Cuevas in his individual capacity at his confirmed address.

On the thirty-fifth (35th) day after mailing, the Clerk shall report to the court on the status of the

request. If defendant Cuevas fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshals Service and defendant Cuevas shall be

required to pay the costs of such service in accordance with Federal Rule of Civil Procedure

4(d).

        (4)    Defendant Cuevas shall file his response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of

service of summons forms are mailed to him. If he chooses to file an answer, he shall admit or




                                                  8
deny the allegations and respond to the cognizable claims recited above. He may also include

any and all additional defenses permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed by May 21, 2020. Discovery requests need not be filed with the court.

       (6)     All motions for summary judgment shall be filed on or before June 21, 2020.

       (7)     The Clerk shall send a copy of the complaint and this order to the Connecticut

Attorney General and to the Department of Correction Legal Affairs Unit.

       (8)     The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures” which will be sent to the parties by the Clerk. The order also can

be found at http://ctd.uscourts.gov/district-connecticut-public-standing-orders.

       SO ORDERED at Bridgeport, Connecticut this 21st day of November, 2019.

                                             _/s/____________________________
                                             Kari A. Dooley
                                             United States District Judge




                                                 9
